EXHIBIT 10.3

HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF JUNE 28, 2008)

1. Performance Share Unit Award – Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (as amended from
time to time, the “Plan”) and upon the terms and conditions set forth herein
(these “Terms and Conditions”), Harris Corporation (the “Corporation”) has
granted to the employee receiving these Terms and Conditions (the “Employee”) a
Performance Share Unit Award (the “Award”) of such number of performance share
units as set forth in the Award Letter (as defined below) from the Corporation
to the Employee (such units, as may be adjusted in accordance with
Sections 1(c), 1(d) and 1(e) of these Terms and Conditions, the “Performance
Units”). At all times, each Performance Unit shall be equal in value to one
share of common stock, $1.00 par value per share (the “Common Stock”), of the
Corporation (a “Share”). Such Award is subject to the following Terms and
Conditions (these Terms and Conditions, together with the Corporation’s letter
to the Employee specifying the number of Performance Units subject to the Award,
the Performance Period, the form of payment of the Award, certain other terms
(the “Award Letter”) and the Statement of Performance Goals (as defined below)
related thereto, are referred to as the “Agreement”).

(a) Performance Period. For purposes of the Agreement, the “Performance Period”
shall be the Performance Period set forth and designated as such in the Award
Letter.

(b) Payout of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Performance
Period, but in no event later than the 15th day of the third month following the
expiration of the Performance Period, (i) if the Award Letter specifies that the
Performance Units are to be paid in Shares, the Corporation shall issue to the
Employee in a single payment the number of Shares underlying the Performance
Units to which the Employee is entitled pursuant hereto; or (ii) if the Award
Letter specifies that the Performance Units are to be paid in cash, the
Corporation shall pay to the Employee a single lump sum cash payment equal to
the Fair Market Value (as defined in the Plan) of the number of Shares
underlying the Performance Units to which the Employee is entitled pursuant
hereto. If the Award is to be paid in Shares, upon payout the Corporation shall
at its option, cause such Shares as to which the Employee is entitled pursuant
hereto: (i) to be released without restriction on transfer by delivery to the
custody of the Employee of a stock certificate in the name of the Employee or
his or her designee or (ii) to be credited without restriction on transfer to a
book-entry account for the benefit of the Employee or his or her designee
maintained by the Corporation’s stock transfer agent or its designee.

(c) Satisfaction of Performance Objectives.

(i) The payout of the Award shall be contingent upon the attainment during the
Performance Period of the performance objectives set forth in the Statement of
Performance Goals delivered to the Employee at the time of the Award (the
“Statement of Performance Goals”). The payout of the Award shall be determined
upon the expiration of the Performance Period in accordance with the Statement
of Performance Goals. The final determination of the payout of the Award will be
authorized by the Harris Board of Directors, the Board Committee, or its
designee. Performance Units will be forfeited (A) if they are not earned at the
end of the Performance Period or (B) except as otherwise provided herein, if the
Employee ceases to be employed by the Corporation at any time prior to the
expiration of the Performance Period.

(ii) If employment is commenced after the first day of the first fiscal year of
the Performance Period (such commencement date is referred to as the “Start
Date”), the Employee shall be eligible to receive a pro-rata portion of the
Shares or cash which would be payable to the Employee under the Award at the end
of the Performance Period determined in accordance with the prior provisions of
this Section 1(c), and the remaining Shares or cash subject to the Award shall
be automatically forfeited. Such forfeited portion shall be measured by a
fraction, of which the numerator is the number of days between the first day of
the first fiscal year of the Performance Period and the Start Date, and the
denominator is the number of days of the Performance Period. Other than with
respect to the final payout, the pro-ration pursuant to this Section will not
otherwise impact the Award.

(d) Rights During Performance Period. During the Performance Period, the
Employee shall not have any rights as a shareholder with respect to the Shares
underlying the Performance Units. During the Performance Period, if any
dividends or other distributions are paid in cash to holders of Common Stock,
the Employee shall be entitled to receive dividend equivalents, in cash, paid
with respect to the number of Shares underlying the Performance Units. Such
dividend equivalents will be paid to the Employee as soon as is practicable
following payment of the dividend or other distribution to holders of Common
Stock, but no later than the end of the calendar year in which the corresponding
actual cash dividends or other distributions are paid to holders of Common
Stock. If any such dividend or distribution is paid in securities of the
Corporation (including Shares), such dividend equivalents in respect of such
securities relating to the Performance Units shall be subject to the same
restrictions and conditions as the Performance Units in respect of which such
dividend or distribution in the form of securities was made and shall be paid to
the Employee in the manner and at the time the Performance Units are paid. If
the number of outstanding shares of Common Stock is changed as a result of a
stock dividend, stock split or the like, without additional consideration to the
Corporation, the Performance Units subject to this Award shall be adjusted to
correspond to the change in the Corporation’s outstanding shares of Common
Stock. If the Award Letter specifies that the Performance Units are to be paid
in Shares, upon the expiration of the Performance Period and payout of the
Award, the Employee may exercise voting rights and shall be entitled to receive
dividends and other distributions with respect to the number of Shares to which
the Employee is entitled pursuant hereto.

(e) Adjustment to Award. The number of Performance Units subject to the Award is
based upon the assumption that the Employee shall continue to perform
substantially the same duties throughout the Performance Period, and such number
of Performance Units may be reduced or increased by the Board of Directors or
the Board Committee or its designee without formal amendment of the Agreement to
reflect a change in duties during the Performance Period.

2. Forfeiture; Termination of Employment. Except in the event of a Change of
Control covered in Section 5 herein or as otherwise provided in the Award
Letter, if the Employee ceases to be an employee of the Corporation prior to the
expiration of the Performance Period:

(a) for any reason other than (i) death, (ii) permanent disability (as
determined by the Corporation), (iii) retirement after age 55 with ten or more
years of full-time service, or (iv) involuntary termination of employment of the
Employee by the Corporation other than for Misconduct, all Performance Units
subject to the Award shall be automatically forfeited upon such termination of
employment; or

(b) due to (i) death, (ii) permanent disability, (iii) retirement after age 55
with ten or more years of full-time service, or (iv) involuntary termination of
employment by the Corporation other than for Misconduct, the Employee shall
receive a pro-rata portion of the payout in respect of the Performance Units
which would have been made to the Employee under the Award at the end of the
Performance Period under Section 1(b) determined in accordance with the
provisions of Section 1(c) hereof, and the remaining payout and Performance
Units subject to the Award shall be automatically forfeited. Such pro-rata
portion shall be measured by a fraction, of which the numerator is the number of
days of the Performance Period during which the Employee’s employment continued,
and the denominator is the number of days of the Performance Period. Termination
of employment of the Employee by the Corporation for deliberate, willful or
gross misconduct, as determined by the Corporation, shall constitute
“Misconduct.” The pro-rata portion of the payout in respect of the Performance
Units required to be paid under this Section 2 shall be paid to the Employee in
the form and at the time as specified in Section 1(b).

3. Transfer of Employment. If the Employee transfers employment from one
business unit of the Corporation or an Affiliate to another business unit or
Affiliate during a Performance Period, the Employee shall be eligible to receive
the number of Performance Units determined by the Board of Directors or the
Board Committee or its designee based upon such factors as the Board of
Directors or the Board Committee or its designee, as the case may be, in its
sole discretion may deem appropriate.

4. Prohibition Against Transfer. Until the expiration of the Performance Period
and payout of the Award, the Award, the Performance Units subject to the Award,
any interest in Shares (in the case of a payout to be made in Shares as
specified in the Award Letter) or cash to be paid, as applicable, related
thereto, and the rights granted under these Terms and Conditions and the
Agreement are not transferable except to family members or trusts by will or by
the laws of descent and distribution, provided that the Award, the Performance
Units subject to the Award, and any interest in Shares or cash to be paid, as
applicable, related thereto, may not be so transferred to family members or
trusts except as permitted by applicable law or regulations. Without limiting
the generality of the foregoing, except as aforesaid, until the expiration of
the Performance Period and payout of the award, the Award, the Performance Units
and any interest in Shares (in the case of a payout to be made in Shares as
specified in the Award Letter) or cash to be paid, as applicable, related
thereto, may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, encumbered or otherwise disposed of, shall not be assignable by
operation of law, and shall not be subject to execution, attachment, charge,
alienation or similar process. Any attempt to effect any of the foregoing shall
be null and void and without effect.

5. Change of Control. (a) Upon a Change of Control of the Corporation as defined
in Section 11.1 of the Plan, the performance objectives shall be conclusively
deemed to have been attained immediately upon the occurrence of such a Change of
Control. The payout of the Performance Units shall be paid to the Employee at
the end of the Performance Period; provided, however, that, following such
Change of Control but prior to the end of the Performance Period: (i) in the
event of the Employee’s death, termination due to permanent disability,
retirement after age 55 with ten or more years of full-time service, or
involuntary termination other than for Cause, the payout of the Performance
Units shall be vested immediately and paid in Shares or in a single cash lump
sum as specified in the Award Letter as soon as administratively practicable but
no later than the end of the calendar year in which the vesting event occurs;
(ii) in the event of the Employee’s resignation or termination for Cause, the
payout of the Award shall be forfeited; and (iii) in the event of a “change in
the Corporation’s capital structure,” the payout of the Performance Units shall
be vested immediately and if (A) the Award Letter specifies that the Performance
Units are to be paid in Shares, at the election of the Employee, the payout of
the Award shall be paid in Shares without restriction on transfer or shall be
converted and paid in cash or (B) the Award Letter specifies that the
Performance Units are to be paid in cash, such Performance Units shall be paid
in cash. The amount of any cash payment made under this Section 5 will be an
amount equal to the number of Shares underlying the Performance Units subject to
the Award multiplied by the highest price per share paid in any transaction
reported on the New York Stock Exchange Composite Index: (A) during the sixty
(60) day period preceding and including the date of a “change in the
Corporation’s capital structure;” or (B) during the sixty (60) day period
preceding and including the date of the Change of Control. An Award in Shares or
cash shall be paid as soon as administratively practicable following a “change
in the Corporation’s capital structure,” but no later than the end of the
calendar year in which the change in the Corporation’s capital structure occurs.

(b) For purposes hereof, a “change in the Corporation’s capital structure” shall
be deemed to have occurred if:

(i) the Shares are no longer the only class of the Corporation’s Common Stock;

(ii) the Shares cease to be, or are not readily, tradable on an established
securities market (in the United States) within the meaning of Section 409
(l)(1) of the Internal Revenue Code of 1986, as amended;

(iii) the Corporation issues warrants, convertible debt, or any other security
that is exercisable or convertible into Common Stock, except for rights granted
under the Plan; or

(iv) the ratio of total debt to total capitalization exceeds 45 percent. Total
debt is the total debt for borrowed money. Total capitalization is consolidated
total assets of the Corporation less consolidated total liabilities of the
Corporation.

(c) “Cause” shall mean (i) a material breach by the Employee of the duties and
responsibilities of the Employee (other than as a result of incapacity due to
physical or mental illness) which is (A) demonstrably willful, continued and
deliberate on the Employee’s part, (B) committed in bad faith or without
reasonable belief that such breach is in the best interests of the Corporation
and (C) not remedied within fifteen (15) days after receipt of written notice
from the Corporation which specifically identifies the manner in which such
breach has occurred or (ii) the Employee’s conviction of, or plea of nolo
contendere to, a felony involving willful misconduct which is materially and
demonstrably injurious to the Corporation. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Corporation shall be conclusively presumed to
be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Corporation. Cause shall not exist unless and until the
Corporation has delivered to the Employee a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board at a meeting of the Board called and
held for such purpose (after thirty (30) days notice to the Employee and an
opportunity for the Employee, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clauses (i) or (ii) has occurred and specifying the particulars thereof in
detail. The Corporation must notify the Employee of any event constituting Cause
within ninety (90) days following the Corporation’s knowledge of its existence
or such event shall not constitute Cause under these Terms and Conditions.

6. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Section 12 of the Agreement, may not
be amended without the written consent of both the Corporation and the Employee.
The Agreement shall not in any way interfere with or limit the rights of the
Corporation to terminate the Employee’s employment or service with the
Corporation at any time, and no contract or right of employment shall be implied
by these Terms and Conditions and the Agreement of which they form a part. For
the purposes of these Terms and Conditions and the Agreement, (a) employment by
the Corporation, any Subsidiary or a successor to the Corporation shall be
considered employment by the Corporation, and (b) references to “termination of
employment,” “cessation of employment,” “ceases to be employed,” “ceases to be
an Employee” or similar phrases shall mean the last day actually worked (as
determined by the Corporation), and shall not include any notice period or any
period of severance or separation pay or pay continuation (whether required by
law or custom or otherwise provided) following the last day actually worked. If
the Award is assumed or a new award is substituted therefor in any corporate
reorganization (including, but not limited to, any transaction of the type
referred to in Section 424(a) of the Internal Revenue Code of 1986, as amended),
employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation.

7. Securities Law Requirements. If the Award Letter specifies that the
Performance Units are to be paid in Shares, the Corporation shall not be
required to issue Shares pursuant to the Award, to the extent required, unless
and until (a) such Shares have been duly listed upon each stock exchange on
which the Corporation’s stock is then registered; and (b) a registration
statement under the Securities Act of 1933 with respect to such Shares is then
effective.

8. Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

9. Adjustments. Non-recurring losses or charges which are separately identified
and quantified in the Corporation’s audited financial statements and notes
thereto including, but not limited to, extraordinary items, changes in tax laws,
changes in generally accepted accounting principles, impact of discontinued
operations, restructuring charges, restatement of prior period financial
results, shall be excluded from the calculation of performance results for
purposes of the Plan. However, the Board Committee can choose to include any or
all such non-recurring items as long as inclusion of each such item causes the
Award to be reduced.

10. Impact of Restatement of Financial Statements upon Awards. If any of the
Corporation’s financial statements are restated, as a result of errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Corporation recover all or a portion of any Award
or payment made to the Employee with respect to any fiscal year of the
Corporation the financial results of which are negatively affected by such
restatement. The amount to be recovered shall be the amount by which the
affected Award or payment exceeded the amount that would have been payable had
the financial statements been initially filed as restated, or any greater or
lesser amount (including, but not limited to, the entire Award) that the Board
Committee shall determine. The Board Committee shall determine whether the
Corporation shall effect any such recovery: (a) by seeking repayment from the
Employee; (b) by reducing (subject to applicable law, including without
limitation, Section 409A of the Code and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to the Employee under any compensatory plan, program or arrangement
maintained by the Corporation, a Subsidiary or any of its Affiliates; (c) by
withholding payment of future increases in compensation (including the payment
of any discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Corporation’s otherwise
applicable compensation practices; or (d) by any combination of the foregoing or
otherwise.

11. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

12. Compliance with Section 409A of the Code. (a) To the extent applicable, it
is intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of the Employee). Notwithstanding the foregoing, no
particular tax result for the Employee with respect to any income recognized by
the Employee in connection with the Agreement is guaranteed, and the Employee
solely shall be responsible for any taxes, penalties or interest imposed on the
Employee in connection with the Agreement.

(b) Reference to Section 409A of the Code will also include any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.

